Citation Nr: 1211921	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral elbow disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2010.  A copy of the transcript has been associated with the record.  During the hearing, and as noted in the prior Board decision dated May 19, 2010, the Veteran clarified that the nature of the claim for service connection for a bilateral elbow disorder, stating that it was not alleged to be secondary to the service-connected knee disabilities, but instead may be due to undiagnosed illness.  The Board has corrected the issue listed on appeal to more accurately reflect the Veteran's contentions.  


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran has been diagnosed with lateral epicondylitis and tendonitis of the bilateral elbows.

3. The most probative evidence of record shows no etiological relationship between the Veteran's bilateral elbow tendonitis and active service.


CONCLUSION OF LAW

A bilateral elbow disorder was not incurred in or aggravated by service, nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in July 2006 and May 2010 informed the Veteran of the information necessary to substantiate his claims for service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letters also included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the May 2010 Board remand, VA obtained an opinion to ascertain the etiology of his claimed elbow disorder, most recently, in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is adequate, as the examiner obtained a history from the Veteran and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).  In addition, there has been substantial compliance with the Board's remand directive.    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran claims that he suffers from a bilateral elbow disorder as a result of his period of active service, to include as due to an undiagnosed illness incurred during service in the Gulf War.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent laws and regulations make special provisions for a Persian Gulf veteran who exhibits objective indications of an undiagnosed illness or certain medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 (2011).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the evidence of record does contain diagnoses of lateral epicondylitis and tendonitis of the bilateral elbows.  See VA examination reports, September 2009, July 2010.  Thus, while element (1) of Hickson has been satisfied for this issue with regard to direct service connection, the diagnosis does not support the theory of entitlement which attributes elbow pain to an undiagnosed illness, as explained in greater detail below.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any disorder affecting either elbow.  Upon separation, the Veteran indicated that he did not suffer from any injury or illness while on active duty for which he did not seek medical care, and that he did not have any condition which would limit his ability to work in his primary military specialty or require geographic or assignment limitations.  He further indicated that he did not intend to seek VA disability.  See Report of Medical Assessment, May 15, 2001.  

The evidence within the one year period following service discharge does not include x-ray evidence of arthritis.  38 C.F.R. § 3.307.  

Post-service, the Veteran was afforded a VA examination in June 2003.  At that time, the Veteran reported difficulty with the extensor muscles of the elbows for approximately one month.  He described symptoms such as muscle pain and fatigue.  On examination, there was no evidence of tissue loss, tendon damage, or damage to the bone, joint, or nerve.  The Veteran was diagnosed with a severely decreased aldolase level with joint pain and muscle atrophy suggestive of late muscular dystrophy, chronic wasting disease, or substance toxicity.  It was noted, however, that not all clinical signs were explained by these diagnoses.  As the examiner was unable to formulate a definite hypothesis, it was not possible to provide an etiological opinion.

A VA outpatient treatment report dated in October 2003 noted that a neurological examination failed to reveal any deficit.  The Veteran reported bilateral elbow pain.  The Veteran was assessed with bilateral elbow pain, and no further diagnosis was rendered.  A VA report from May 2006 notes that the Veteran complained of involuntary muscle jerk and weakness, as well as pain in his elbows.  He was diagnosed with a tick disorder with muscle weakness, etiology unclear.  An outpatient report from June 2006 noted that the Veteran reported weakness and pain in his elbows and knees.  He was diagnosed with proximal muscle weakness, with an undetermined etiology.  An x-ray report from August 2006 revealed no acute fracture or dislocation, bilaterally.  No significant arthritic changes were noted, bilaterally.

An additional VA examination was provided in August 2006.  The examiner noted the Veteran's subjective complaints of a constant throbbing, aching sensation in both elbows.  There was no history of swelling, stiffness, or instability.  The Veteran was diagnosed with progressive proximal muscle weakness, not as likely as not secondary to a bilateral knee condition.

In a statement in support of his claim, dated in August 2006, the Veteran stated that his elbows became painful in 2003, followed by a reduction in strength.  

During an RO hearing, held in August 2009, the Veteran testified that his elbows began bothering him in 2003, however he had not received a diagnosis for this disorder aside from common joint pain and muscle weakness.  See RO Transcript, p. 8.  Instead, the Veteran's representative indicated that the disorder may be related to an undiagnosed illness.  See RO Transcript, p. 7.

The Veteran was afforded another VA examination to address his claimed elbow disorder in September 2009.  The examiner diagnosed the Veteran with lateral epicondylitis, bilaterally.  However, the examiner failed to opine as to whether this disorder was related to the Veteran's period of active service. 

During the Veteran's March 2010 Board hearing, his representative implied that the Veteran's bilateral elbow disability may be a symptom of an undiagnosed illness resulting from his service in Southwest Asia during the Gulf War.  See Transcript, p. 7.  The Veteran testified that he began to experience elbow symptoms in early 2002, about six months following separation.  See Transcript, p. 10.

Following a May 2010 Board remand, the Veteran was afforded a VA examination, most recently, in July 2010.  The examiner noted a review of the claims file and medical records.  At that time, the examiner noted that the Veteran received no medical treatment for an elbow disorder.  Again, the Veteran reported that the onset of pain began in 2003, approximately two years following separation.  There was no history of trauma to either elbow joint.  There were no symptoms of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusion, or inflammation.  Instead, the only symptom was pain, to include when at rest.  There were no symptoms of arthritis.  X-ray evidence did not reveal a fracture.  Joint spaces were preserved. 

Ultimately, the Veteran was diagnosed with bilateral elbow tendonitis.  The examiner opined that this diagnosis was not related to active service, as the Veteran himself indicated that the disorder began two years following separation.  It was also noted that, upon separation, the Veteran stated that he did not suffer an injury during active service for which he did not seek medical care.  A VA muscle examination, conducted the same day, concluded that there was insufficient evidence to warrant the diagnosis of a muscle disorder, following a review of clinical testing.

As to the Veteran's claim that he has an undiagnosed illness or that current elbow disorders are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate elbow symptomatology, such as pain, as he personally experienced the symptoms for this disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, he does not describe the incurrence of a bilateral elbow disability in service or discuss continuity of symptomatology since service discharge.  In addition, while he may sincerely believe that he has an undiagnosed illness related to his Persian Gulf service, he is not competent to render a diagnosis of such, and to the extent that he is, his testimony is afforded less probative weight than the competent medical evidence of record.  

Moreover, to the extent that the Veteran contends that he had elbow pain after separation from service, his statements are contradicted by earlier statements of record wherein he stated that the condition did not start until more than two years following service discharge.  In addition, the VA examiners' opinions are persuasive as to the etiology of the Veteran's present elbow disorders.  The examiners reviewed the evidence of record.  Further, the July 2010 examiner provided an opinion with adequate medical rationale.  Therein, it was noted that the Veteran did not experience elbow pain until approximately two years after separation.  It was further noted that the Veteran was not diagnosed with any elbow disorder while on active duty, and that the Veteran himself reported, upon separation, that he did not sustain any specific injury during active service which would prevent him from fulfilling his duty.  As such, this opinion is predicated on a thorough review of the record.  Because the Veteran has not been shown to be competent to link any elbow disorder to his period of service, the Board has accorded greater probative weight to the July 2010 medical opinion.

As noted above, service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent, or more, not later than December 31, 2011; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Here, the record contains current diagnoses for disorders of the bilateral elbows, to include lateral epicondylitis and tendonitis of the bilateral elbows.  Therefore, service connection is not warranted for this issue via direct service connection, or under the undiagnosed illness regulations as established by VA.

Based on the foregoing, the Board finds that there is no probative medical evidence of record linking the Veteran's claimed disorder to either his period of active service, to include as due to an undiagnosed illness.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for a bilateral elbow disorder, and therefore his claim must be denied.


ORDER

Entitlement to service connection for a bilateral elbow disorder, to include as due to an undiagnosed illness, is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


